When, after argument, the judges were unanimously of opinion, that the construction given to the act was the true one. The opinion of the court on this- point was delivered by Mr. Justice Waties, as follows :
The plaintiff has not been compelled to do more than he Was bound to do, under a reasonable construction of the act, “ The defendant is a competent witness to prove the usury, “ unless the party charged with the offence will deny, on “ oath, the truth of what the defendant offers to swear “ against him.” Now although the plaintiff is only required to deny what the defendant offers to swear to, yet as the defendant may allege what he pleases, the plaintiff may consequently be brought under a general examination ; and why should the plaintiff complain of this ? He may indeed be obliged to disclose more of the truth than he is willing to do ; but if the examination leads him to confess facts, which shew a usurious transaction, he only does justice to the other party, and fulfils the end and design of the law.
This is a reasonable construction of the act; for if the, plaintiff is allowed to prevent the defendant from giving evidence of the usury, by his own oath, it should be on the condition that he will himself state the whole truth eff She transaction.
Rule for new trial discharged.
Present, Burke, Waties and Bay.